 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    GEORGE CHESTER ARTHUR,                         Case No. 2:14-cv-02083-RFB-CWH
12                       Petitioner,                 ORDER
13           v.
14    WARDEN NEVEN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 61), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (second request) (ECF No. 61) is GRANTED. Petitioner will have through August 12, 2019 to

21   file a reply to the answer (ECF No. 58).

22          DATED: July 11, 2019.
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26
27

28
                                                    1
